            Case 19-03481 Document 3 Filed in TXSB on 05/24/19 Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS


In Re: Ventech Engineers L.P. and                                                     ENTERED
Ventech Engineers LLC Debtor                                                          05/24/2019
                                                  Case No.: 17−33203
                                                  Chapter 7
Rodney D Tow
     Plaintiff(s)
vs
Rockwell Automation, Inc.
     Defendant(s)
                                                  Adversary No.: 19−03481


  ORDER REGARDING THE EXCHANGE OF EXHIBITS AND WITNESS
LISTS IN ALL CONTESTED MATTERS AND ADVERSARY PROCEEDINGS
     1.       Counsel representing parties in all contested matters and adversary
proceedings shall review and comply with BLR 9013−2 − Exchange of Exhibits,
Exhibit Lists and Witness Lists in All Contested Matters and Adversary Proceedings.
    2.   ALL PARTIES ARE ADVISED THAT THE FAILURE TO TIMELY
COMPLY WITH THIS ORDER WILL BE GROUNDS FOR THE DENIAL OF THE
ADMISSION OF ANY OR ALL EXHIBITS AND THE EXCLUSION OF WITNESS
TESTIMONY.
       3.      All hearings are evidentiary unless specifically ordered otherwise.
       It is so ORDERED.
       Signed and Entered on Docket: 5/24/19.
